Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1921 Filed 11/16/20 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HILERY NOEL MAISON,

        Petitioner,                             Case No. 2:19-CV-12046

v.                                       UNITED STATES DISTRICT COURT JUDGE
                                                GERSHWIN A. DRAIN
SHAWN BREWER,

     Respondent.
___________________________/

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
     HABEAS CORPUS; AND DECLINING TO ISSUE A CERTIFICATE OF
      APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

                                  I.      INTRODUCTION

        Hilery Noel Maison (“Petitioner”), confined at the Huron Valley Women’s

Correctional Facility in Ypsilanti, Michigan, filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner challenges her

convictions for first-degree felony murder, Mich. Comp. Laws § 750.316(1)(b), two

counts of torture, Mich. Comp. Laws § 750.85, and two counts of first-degree child

abuse, Mich. Comp. Laws § 750.136b(2). Id. For the reasons that follow, the

petition for a writ of habeas corpus is DENIED WITH PREJUDICE.

                                   II.    BACKGROUND

        Petitioner and her husband were convicted following a jury trial in the St.

Clair County Circuit Court. The Court recites verbatim the relevant facts regarding
                                           1
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1922 Filed 11/16/20 Page 2 of 26




Petitioner’s conviction from the Michigan Court of Appeals’ opinion, which are

presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1), see e.g.

Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

      Defendants, husband and wife, were charged with and convicted of
      torture, first-degree child abuse, and felony-murder with respect to the
      husband’s five-year-old daughter from a prior relationship and of
      torture and first-degree child abuse with respect to the husband’s three-
      year-old daughter from a prior relationship. Essentially, both girls were
      deprived of food, water and medical attention, and suffered from
      malnutrition and dehydration which, in the five-year old’s case, also led
      to severe pneumonia and caused her death. Two other children in the
      household, the wife’s 10–yeard-old (sic) son from a prior relationship,
      and the parties’ eighteen-month-old child together, were healthy and
      unharmed.

People v. Maison, No. 332162, 2017 WL 5162310, at *1 (Mich. Ct. App. Nov. 7,

2017).

      Petitioner’s conviction was affirmed. Id.; leave den. 501 Mich. 1062, 910

N.W.2d 275 (2018). Petitioner then filed a petition for a writ of habeas corpus,

which was held in abeyance because it contained an unexhausted claim. See Maison

v. Brewer, No. 2:19-CV-10057, 2019 WL 2433503 (E.D. Mich. June 11, 2019).

      In July 2019, Petitioner filed the present habeas petition, in which she deleted

the unexhausted claim. Petitioner seeks a writ of habeas corpus on the following

grounds:

      I.    Defendant’s constitutional right to due process of law, U.S.
            CONST. amend. XIV; CONST. 1963, art. I, § 17 was violated when
            the evidence of the two counts of 1st degree child abuse


                                          2
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1923 Filed 11/16/20 Page 3 of 26




             regarding MM5 and MM31 was legally insufficient to convict her
             of that offense at trial and the trial court abused its discretion
             when it denied the motion for a directed verdict.

      II.    Defendant was denied the effective assistance of counsel
             guaranteed by the federal and state constitutions (U.S. CONST.,
             AM VI; CONST. 1963, art. I, § 2) where trial counsel failed to call
             the 10-year old sibling who lived in the home and reported to
             police that nothing was amiss, failed to investigate or cross
             examine the experts as to MM3’s health issues that could have
             been caused by lead poisoning, failed to impeach Dr. Spitz on
             what MM5’s weight would have been if she hadn’t been severely
             dehydrated at her time of death due to pneumonia, and failed to
             move for a Daubert hearing to determine the appropriate
             methodology to determine starvation and how dehydration
             affects that analysis.

                           III.   STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                      (1) resulted in a decision that was contrary to, or
                          involved an unreasonable application of, clearly
                          established Federal law, as determined by the
                          Supreme Court of the United States; or



1
  Because the victims were minors at the time of the offense, the Court will refer to
them by their initials and age only to preserve their privacy. See Fed. R. Civ. P.
5.2(a).
                                          3
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1924 Filed 11/16/20 Page 4 of 26




                       (2) resulted in a decision that was based on an
                           unreasonable determination of the facts in light of
                           the evidence presented in the State court
                           proceeding.

28 U.S.C. § 2254(d).

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law, or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405–06 (2000). An “unreasonable application” occurs when “a state-court

decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at

411. “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in

federal court, a state prisoner is required to show that the state court’s rejection of

his or her claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103. A habeas petitioner should be denied relief as long as it
                                          4
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1925 Filed 11/16/20 Page 5 of 26




is within the “realm of possibility” that fairminded jurists could find the state court

decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

                                      IV.       ANALYSIS

      A. Claim # 1: Sufficiency of evidence claim

      Petitioner first argues that there was insufficient evidence to support her

conviction of felony murder, two counts of first-degree child abuse, and two counts

of torture in the death of her 5-year-old step-daughter, MM5, and the near death of

3-year-old MM3. Petitioner argues that food and water were not withheld from

either child and that the expert medical testimony could not scientifically establish

that either child was “malnourished.” ECF No. 1, PageID.8–16. Petitioner also

claims that there was no evidence to show she intended to harm either child. Id. at

PageID.18–19.

      The Supreme Court has indicated that “the Due Process Clause protects the

accused against conviction except upon proof beyond a reasonable doubt of every

fact necessary to constitute the crime with which he is charged.” In Re Winship, 397

U.S. 358, 364 (1970). But the crucial question on review of the sufficiency of the

evidence to support a criminal conviction is, “whether the record evidence could

reasonably support a finding of guilt beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 318 (1979). This inquiry does not require a court to “ask

itself whether it believes that the evidence at the trial established guilt beyond a


                                            5
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1926 Filed 11/16/20 Page 6 of 26




reasonable doubt.” Instead, the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Id. at

318–19 (internal citation and footnote omitted) (emphasis in the original).

      When addressing a sufficiency of evidence challenge, the reviewing court

must give circumstantial evidence the same weight as direct evidence. See United

States v. Farley, 2 F.3d 645, 650 (6th Cir. 1993). “Circumstantial evidence alone is

sufficient to sustain a conviction and such evidence need not remove every

reasonable hypothesis except that of guilt.” United States v. Kelley, 461 F.3d 817,

825 (6th Cir. 2006) (internal quotation omitted); see also Saxton v. Sheets, 547 F.3d

597, 606 (6th Cir. 2008) (“A conviction may be sustained based on nothing more

than circumstantial evidence.”). Moreover, “[c]ircumstantial evidence is not only

sufficient, but may also be more certain, satisfying and persuasive than direct

evidence.” Desert Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003) (quoting Rogers

v. Missouri Pacific R. Co., 352 U.S. 500, 508 n.17 (1957)); see also Holland v.

United States, 348 U.S. 121, 140 (1954) (circumstantial evidence is “intrinsically no

different from testimonial evidence,” and “[i]f the jury is convinced beyond a

reasonable doubt, we can require no more”).

      A federal habeas court may not overturn a state court decision that rejects a

sufficiency of the evidence claim simply because the federal court disagrees with the


                                           6
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1927 Filed 11/16/20 Page 7 of 26




state court’s adjudication of that claim. Instead, a federal court may grant habeas

relief only if the state court decision was an objectively unreasonable application of

the Jackson standard. See Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational

people can sometimes disagree, the inevitable consequence of this settled law is that

judges will sometimes encounter convictions that they believe to be mistaken, but

that they must nonetheless uphold.” Id. For a federal habeas court reviewing a state

court conviction, “the only question under Jackson is whether that finding was so

insupportable as to fall below the threshold of bare rationality.” Coleman v.

Johnson, 566 U.S. 650, 656 (2012). A state court’s determination that the evidence

does not fall below that threshold is entitled to “considerable deference under [the]

AEDPA.” Id.

      Under Michigan law, the elements of first-degree felony murder are:

      (1) the killing of a human being;
      (2) with an intent to kill, to do great bodily harm, or to create a high
      risk of death or great bodily harm with knowledge that death or great
      bodily harm is the probable result (i.e., malice);
      (3) while committing, attempting to commit, or assisting in the
          commission of one of the felonies enumerated in the felony
          murder statute.

Matthews v. v. Abramajtys, 319 F.3d 780, 789 (6th Cir. 2003) (citing to People v.

Carines, 597 N.W.2d 130, 136 (Mich. 1999)). The Michigan Supreme Court

indicated that: “[A] jury can properly infer malice from evidence that a defendant




                                          7
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1928 Filed 11/16/20 Page 8 of 26




set in motion a force likely to cause death or great bodily harm.” People v. Aaron,

299 N.W.2d 304, 327 (Mich. 1980).

      First-degree child abuse and torture are both considered predicate felonies

under Michigan’s felony murder statute. See Galvan v. Stewart, 705 F. App’x 392,

398 (6th Cir. 2017). “A person is guilty of child abuse in the first-degree if the

person knowingly or intentionally causes serious physical or serious mental harm to

a child.” Mich. Comp. Laws § 750.136b(2). First-degree child abuse is a specific

intent crime. Galvan, 705 F. App’x at 398 (citing People v. Maynor, 683 N.W.2d

565 (Mich. Ct. App. 2004)). Physical harm is defined under Michigan’s child abuse

statute as “any physical injury to a child that seriously impairs the child’s health or

physical well-being, including, but not limited to, brain damage, a skull or bone

fracture, subdural hemorrhage or hematoma, dislocation, sprain, internal injury,

poisoning, burn or scald, or severe cut.” Mich. Comp. Laws § 750.136b(1)(f).

      Under Michigan law, a person is guilty of torture if the person “with the intent

to cause cruel or extreme physical or mental pain and suffering, inflicts great bodily

injury or severe mental pain or suffering upon another person within his or her

custody or physical control.” Galvan, 705 F. App’x at 398 (citing Mich. Comp.

Laws § 750.85). “Cruel” is defined in the torture statute as “brutal, inhuman,

sadistic, or that which torments.” Mich. Comp. Laws § 750.85(2)(a). “Great bodily

injury” is defined as either:


                                          8
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1929 Filed 11/16/20 Page 9 of 26




      (i)     Serious impairment of a body function as that term is defined in
              section 58c of the Michigan vehicle code, 1949 PA 300, MCL
              257.58c.
      (ii )   One or more of the following conditions: internal injury,
              poisoning, serious burns or scalding, severe cuts, or multiple
              puncture wounds. Mich. Comp. Laws § 750.85(2)(c).

      The Michigan Court of Appeals rejected Petitioner’s claim at great length.

The court first found that the prosecutor presented sufficient evidence to establish

that Petitioner and her husband acted with malice aforethought so as to support the

felony murder conviction, as follows:

      Daniel Spitz, a forensic pathologist and the chief medical examiner for
      St. Clair and Macomb Counties, conducted an autopsy on [MM5]. He
      testified that the cause of [MM5]’s death was dehydration and
      malnutrition, complicated by pneumonia and related sequelae due to
      neglect, and that the manner of death was homicide. Dr. Spitz further
      elaborated that the degree to which [MM5] was dehydrated and
      malnourished indicated that these conditions had been going on for
      more than just a couple of weeks. Spitz testified that [MM5] was
      neglected in that she was not being given the basic needs to thrive and
      that her pneumonia developed as a consequence of her debilitated state.

      ********************************************************

      Nearly all persons who came in contact with [MM5] on the night of her
      death testified to her being noticeably gaunt. For example, Andrew
      Teichow of the Port Huron Police Department testified to [MM5] being
      extremely thin with her bones sticking out and Doctor Bradley Coloia,
      an emergency room physician at Lake Huron Medical Center, testified
      that she was small, emaciated, and appeared malnourished.

      Even if defendants had not intended to kill [MM5] when they failed to
      provide her with sufficient food, water, and appropriate medical
      attention, the extreme extent of her malnourishment and injuries
      established that the lack of basic necessities was neither accidental nor
      done without malice. Defendants set in motion a force likely to cause
                                          9
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1930 Filed 11/16/20 Page 10 of 26




       great bodily harm to [MM5]. At the very least, defendants were aware
       of [MM5]’s painfully thin body and her medical needs and did nothing
       to address these clearly obvious conditions. Viewing the facts in a light
       most favorable to the prosecution, a jury could have easily inferred
       malice in these circumstances.

 People v. Maison, No. 332162, 2017 WL 5162310, at *2 (Mich. Ct. App. Nov. 7,

 2017).

       The court further concluded that the prosecution presented sufficient evidence

 to establish the predicate felonies of first-degree child abuse and torture:

       Since [MM5] died of dehydration and malnutrition, complicated by
       pneumonia related sequelae due to neglect, and further presented with
       an extraordinary amount of bruises all over her body, the injuries she
       suffered plainly meet the definition of serious physical harm.

       With respect to whether defendants knowingly or intentionally caused
       serious physical or serious mental harm to [MM5], it is significant that
       [MM5] was suffering from pneumonia, severe malnourishment, and
       severe irritation in her vaginal and anal area that was bloody at the time
       of her death, yet defendants did not seek medical treatment for her.
       According to both paramedics responding to the home, [MM5]’s
       vaginal area was red, inflamed, and, according to one, “a dried bloody
       mess.” All who saw her described her appearance as emaciated,
       extremely thin and gaunt, or variations thereof, and medical records
       clearly established that [MM5] had been losing weight in the two years
       prior to her death. Defendants’ expert testified that [MM5] was
       neglected and malnourished. And, both Dr. Spitz and the emergency
       room doctor who attended [MM5] testified that she had likely been
       dead for a while before defendants called 911. These facts are
       significant because first-degree child abuse does not require an
       affirmative act and may be committed by an omission.

       The second degree child abuse statutes, MCL 750.136b(3)(b) and (c),
       both require that the defendant “knowingly or intentionally commits an
       act.” MCL 750.136b(2), on the other hand requires only that the
       defendant “knowingly or intentionally causes serious physical or
                                           10
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1931 Filed 11/16/20 Page 11 of 26




       serious mental harm to a child.” The Legislature’s failure to use the
       term “act” in the first-degree child abuse statute indicates that first-
       degree child abuse can be committed by an omission. “Omission” is
       defined in the child abuse statutes as “a willful failure to provide food,
       clothing, or shelter necessary for a child’s welfare or willful
       abandonment of a child.” MCL 750.136b(1)(c). [MM5]’s obviously
       emaciated state and lack of medical attention allows for an inference
       that defendants willfully failed to provide food and care necessary for
       her welfare.

       ********************************************************

       The above case supports the conclusion that the failure to act to prevent
       harm to a child (i.e., failing to call for medical assistance) with
       knowledge that serious physical harm will result satisfies the
       requirements of the first-degree child abuse statute. Defendants’ failure
       to seek medical attention when [MM5] was losing weight or failing to
       gain weight, failing to seek medical attention when she had pneumonia
       and a severe inflammation of her genital area, and failing to call 911
       immediately upon noting that she was becoming unresponsive all
       support a conviction for first degree child abuse as to [MM5]. That
       being so, the third element of felony murder has been satisfied.
       Moreover, the evidence was sufficient to support the convictions for
       first degree child abuse of [MM5].

       ********************************************************

       In addition, the significant amount of bruises on [MM5]’s body,
       coupled with her genital injury, which medical professionals described
       as bloody and opined would have been painful and obvious, constitute
       circumstantial evidence of defendants’ intent to cause extreme physical
       and/or mental pain and suffering to [MM5]. Defendants’ denial of any
       knowledge of a bathroom issue or genital injury when the dried blood
       and injury was immediately obvious to emergency personnel and
       officers responding to the home indicates defendants’ state of mind
       with respect to [MM5] and their intent to cause her harm.

 People v. Maison, 2017 WL 5162310, at *2–5 (internal citations omitted).



                                          11
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1932 Filed 11/16/20 Page 12 of 26




       This Court finds that the Michigan Court of Appeals’ decision was reasonable,

 therefore precluding habeas relief. Under Michigan law, although proof of death by

 starvation, in and of itself, is insufficient to infer the element of malice aforethought,

 starvation or other omissions coupled with evidence of the appropriate intent, may

 rise to the level of murder. See People v. Giddings, 426 N.W.2d 732, 733 (Mich.

 Ct. App. 1988). Since it is often difficult to prove a defendant’s state of mind on

 issues such as knowledge and intent, “minimal circumstantial evidence will suffice

 to establish the defendant’s state of mind, which can be inferred from all the evidence

 presented.” People v. Kanaan, 751 N.W.2d 57, 73 (Mich. Ct. App. 2008). “A jury

 may infer consciousness of guilt from evidence of lying or deception.” People v.

 Unger, 749 N.W.2d 272, 288 (Micht. Ct. App. 2008).

       Here, there was sufficient evidence to support the underlying convictions of

 first-degree child abuse and torture. Moreover, the Court finds that the acts or

 omissions that Petitioner was convicted of were done with malice aforethought,

 which support the first-degree felony murder conviction. Evidence that Petitioner

 and her husband had jointly and systematically abused and starved MM5 for a

 lengthy period of time; that as a five year old, the victim was extremely underweight;

 that MM5 had bruising all over her body; and that her medical conditions had been

 ignored was sufficient evidence to establish that Petitioner committed first-degree

 child abuse and torture. Moreover, Petitioner’s acts and omissions were sufficient


                                            12
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1933 Filed 11/16/20 Page 13 of 26




 to support the requisite malice aforethought to support her first-degree felony murder

 conviction. Galvan v. Stewart, 705 F. App’x 392, 399–400 (6th Cir. 2017).

        The evidence at trial also suggested that Petitioner and her husband delayed

 any efforts to seek medical attention for MM5 when she was in a dire physical state.

 Petitioner’s failure to obtain prompt medical assistance when MM5 was either losing

 or failing to gain weight, when she was suffering from pneumonia and a severe

 inflammation of her genital area, and then failing to call 911 immediately when

 MM5 became unresponsive, was sufficient evidence of malice to support

 Petitioner’s felony murder and first-degree child abuse convictions. People v.

 Portellos, 827 N.W.2d 725, 728 (Mich. Ct. App. 2012), overruled on other grounds

 by People v. Calloway, 895 N.W.2d 165 (Mich. 2017). Accordingly, Petitioner is

 not entitled to relief on this claim.

        Petitioner also argues that there was insufficient evidence to support her first-

 degree child abuse and torture convictions regarding MM3. The Michigan Court of

 Appeals rejected this claim as follows:

        When officers arrived at the home in response to a call regarding
        [MM5], they found [MM3] in a state of lethargy and presenting as what
        they described as emaciated. Officers testified that she had low energy
        with very tight skin, her head was much larger than her body, her face
        was sunken, she had a hard time standing due to her thin state, and she
        appeared to be in pain when one of the Officers picked her up. [MM3]
        asked for water and when Officers got her some, she drank 4–5 glasses
        of water in a span of 15 minutes. She was taken to Children’s Hospital
        and was admitted in the early stages of shock due to malnutrition and
        dehydration.
                                            13
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1934 Filed 11/16/20 Page 14 of 26




       Dr. Nazer, a child abuse pediatrician at Children’s Hospital of
       Michigan, testified that she obtained [MM3]’s full medical records and
       performed a full medical exam of her on just a few days after she was
       removed from defendants’ home. Dr. Nazer immediately noticed that
       [MM3] was very thin and when undressed, her ribs and bones
       protruded. [MM3]’s stomach was distended, her skin was dry, she had
       very little fat, and her buttocks and cheeks had a wrinkled appearance
       due to lack of fat. She was unsteady in walking and was weak. At 3 ½
       years old, [MM3] was, according to Dr. Nazer, the weight of an eight
       month old baby and the height of an 18 month-old child. Based on her
       weight and presentation, [MM3] was not able to thrive, was severely
       malnourished, and was neglected. Dr. Nazer performed medical testing
       when she first met with [MM3] and there was no medical reason for her
       to have weighed so little. Dr. Nazer evaluated [MM3]’s medical records
       several months after her first evaluation of her and noted that since that
       time, her weight has increased.


       *********************************************************

       Also by all accounts, after she was placed in a home other than
       defendants’ she ate everything put in front of her, was not a picky eater
       and steadily gained weight. The circumstantial evidence and inferences
       arising therefrom were sufficient to permit a jury to find that defendants
       deliberately withheld food and liquid from [MM3]. Defendants’
       causing [MM3] to be on the brink of death due to malnourishment and
       dehydration and to be so emaciated that her weight was that of an 8
       month old baby easily meets the statutory definition of physical harm
       found in the child abuse statute. The evidence was thus sufficient to
       find that that defendants knowingly or intentionally caused serious
       physical or serious mental harm to [MM3](MCL 750.136b(2)) and thus
       to find them guilty of first degree child abuse.

 People v. Maison, No. 332162, 2017 WL 5162310, at *5–6 (Mich. Ct. App.

 Nov. 7, 2017).




                                          14
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1935 Filed 11/16/20 Page 15 of 26




       Moreover, the court concluded that there was sufficient evidence to support

 the torture conviction as follows:

       Defendants’ intent to cause [MM3] to suffer cruel or extreme physical
       pain or mental pain and suffering can be inferred from minimal
       circumstantial evidence. Here, a jury could infer the intent to cause
       extreme physical or mental pain and suffering from the extent of
       [MM3]’s malnourishment. To all those who saw her, [MM3] was
       visibly emaciated, weighing only as much as an 8 month old baby. She
       had difficulty walking and even standing due to her lack of food and
       water. A father and stepmother who would withhold food and then
       watch as a 3 ½ year-old slowly wasted away while not seeking medical
       help or giving the child to someone else to care for could easily be seen
       to have intentionally caused the child’s suffering. There was more than
       sufficient evidence to convict defendants of torture as it relates to
       [MM3].

 People v. Maison, 2017 WL 5162310, at *6 (internal citations omitted).

       This Court finds that the Michigan Court of Appeals’ decision was reasonable,

 therefore precluding habeas relief. Further, the analysis in rejecting Petitioner’s

 sufficiency of evidence challenge regarding MM5 applies equally to the sufficiency

 of evidence claim involving MM3.               MM3’s extreme malnourishment and

 dehydration, coupled with Petitioner’s failure to seek medical assistance for these

 conditions, support her convictions for first-degree child abuse and torture.

       Accordingly, Petitioner is not entitled to her requested relief on her first claim.

       B. Claim # 2: Ineffective Assistance of Counsel claims

       Petitioner next argues that she was denied effective assistance of trial counsel.

 She must satisfy a two-prong test in order to establish that she was denied effective


                                           15
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1936 Filed 11/16/20 Page 16 of 26




 assistance of counsel. First, a criminal defendant must demonstrate that his or her

 counsel’s performance was so deficient that the attorney was not functioning as the

 “counsel” guaranteed by the Sixth Amendment. Strickland v. Washington, 466 U.S.

 668, 687 (1984). There is a strong presumption that counsel’s behavior lies within

 the wide range of reasonable professional assistance. Id. at 689. A defendant must

 overcome the presumption that, under the circumstances, the challenged action or

 inaction might be sound trial strategy. Id. Second, a criminal defendant must show

 that such performance prejudiced his or her defense. Id. To demonstrate such

 prejudice, a criminal defendant must show that “there is a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding would have

 been different.” Id. at 694. The Supreme Court’s holding in Strickland places the

 burden on the defendant who raises a claim of ineffective assistance of counsel,

 rather than the state, to show a reasonable probability that the result of the proceeding

 would have been different, but for counsel’s allegedly deficient performance. See

 Wong v. Belmontes, 558 U.S. 15, 27 (2009).

       On habeas review, “the question ‘is not whether a federal court believes the

 state court’s determination’ under the Strickland standard ‘was incorrect but whether

 that determination was unreasonable-a substantially higher threshold.’” Knowles v.

 Mirzayance, 556 U.S. 111, 123 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465,

 473 (2007)). “The pivotal question is whether the state court’s application of the


                                            16
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1937 Filed 11/16/20 Page 17 of 26




 Strickland standard was unreasonable. This is different from asking whether defense

 counsel’s performance fell below Strickland’s standard.” Harrington v. Richter, 562

 U.S. 86, 101 (2011). Indeed, “because the Strickland standard is a general standard,

 a state court has even more latitude to reasonably determine that a defendant has not

 satisfied that standard.” Knowles, 556 U.S. at 123 (citing Yarborough v. Alvarado,

 541 U.S. 652, 664 (2004)). Pursuant to the § 2254(d)(1) standard, a “doubly

 deferential judicial review” applies to a Strickland claim brought by a habeas

 petitioner. Id. This means that on habeas review of a state court conviction, “[A]

 state court must be granted a deference and latitude that are not in operation when

 the case involves review under the Strickland standard itself.” Harrington, 562 U.S.

 at 101. “Surmounting Strickland’s high bar is never an easy task.” Id. at 105

 (quoting Padilla v. Kentucky, 559 U.S. 356, 371 (2010)).

       Because of this “doubly deferential standard,” the Supreme Court has

 indicated that:

        Federal habeas courts must guard against the danger of equating
        unreasonableness under Strickland with unreasonableness under §
        2254(d). When § 2254(d) applies, the question is not whether
        counsel’s actions were reasonable. The question is whether there is
        any reasonable argument that counsel satisfied Strickland’s
        deferential standard.

 Harrington, 562 U.S. at 105.

       Here, Petitioner first argues that trial counsel was ineffective for failing to call

 her then ten-year-old son E to testify. Petitioner claims that E would have testified
                                            17
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1938 Filed 11/16/20 Page 18 of 26




 that MM5 would not eat, that both victims were routinely provided with food, and

 that punishment did not include withholding of food.

       The Michigan Court of Appeals rejected this claim as follows:

       Hilery Maison contends that trial counsel was ineffective in failing to
       call her 10–year-old son, [E], who was in the home on the night [MM5]
       died, as a witness. She points out several statements [E] made to police
       that she believes would have been beneficial to her at trial (e.g., [MM5]
       was not a good eater, defendant fought with her because she would not
       eat, punishments were removal of tv and spankings). However, Hilery
       Maison’s stepfather testified that when they lived with him, he saw that
       [MM5] was a picky eater and if she didn’t like something she would
       not eat it. Andrew Maison’s grandmother also testified that Hilery was
       very loving toward the kids, that [MM5] was not a big eater and was a
       picky eater and that Hilery used time outs as a form of discipline. Thus,
       the testimony concerning [MM5] not being a good eater and discipline
       not involving the withholding of food was entered through other
       witnesses. More importantly, [E] was only at the home Mondays
       through Wednesdays and there were several other statements that [E]
       made to the police that could have been potentially harmful to
       defendant at trial. For example, [E] told police his parent’s (sic) hid
       things and asked whether he would get in trouble if something bad was
       found at the house. He also stated that when [MM5] “passed out” the
       evening of death his parents were “slapping her face to wake her up like
       they usually do.” Thus, defense counsel likely made a strategic decision
       not to call [E] as a witness. Hilery Maison has not established that a
       different outcome would likely have occurred had [E] been called as a
       witness and counsel was thus not ineffective for failing to doing so.

 People v. Maison, No. 332162, 2017 WL 5162310, at *7 (Mich. Ct. App. Nov. 7,

 2017).

       This Court concludes that Petitioner is not entitled to relief on this claim for

 two reasons. First, the Court finds that E could have offered potentially damaging

 testimony had he been called as a witness. Petitioner’s counsel’s decision to forego
                                          18
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1939 Filed 11/16/20 Page 19 of 26




 calling E as a defense witness out of fear that it risked opening the door to additional

 incriminating testimony was a strategically defensible choice that defeats

 petitioner’s claim. See Jackson v. Bradshaw, 681 F.3d 753, 761 (6th Cir. 2012).

       Second, the Court finds that Petitioner was not prejudiced by counsel’s failure

 to call E as a defense witness because E’s proposed testimony was cumulative of

 other evidence in support of Petitioner’s claim that MM5 was a picky eater and that

 Petitioner did not withhold food as a form of punishment. Wong v. Belmontes, 558

 U.S. 15, 22–23 (2009); see also United States v. Pierce, 62 F.3d 818, 833 (6th Cir.

 1995); Johnson v. Hofbauer, 159 F. Supp. 2d 582, 607 (E.D. Mich. 2001). Because

 the jury was “well acquainted” with evidence that would have supported Petitioner’s

 claim that MM5 was a picky eater and that the withholding of nourishment was not

 used as a form of discipline, additional evidence in support of Petitioner’s defense

 “would have offered an insignificant benefit, if any at all.” Wong, 558 U.S. at 23.

       Petitioner next contends that trial counsel was ineffective for failing to cross-

 examine Dr. Nazer about MM3’s height. The Michigan Court of Appeals rejected

 this claim as follows:

       Hilery contends that cross-examining Dr. Nazer about [MM3]’s height
       would have established that [MM3] was at a healthy body mass index
       (BMI) for her height when Dr. Nazer assessed her. However, Dr.
       Nazer’s testimony was not that [MM3] was at an unhealthy BMI for
       her height. Her testimony was that [MM3] was chronically
       malnourished, losing weight from 2014 on and that this chronic
       malnourishment affected her height, i.e., stunted her growth. Moreover,
       Dr. Nazer testified several times that [MM3]’s height was that of an 18
                                           19
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1940 Filed 11/16/20 Page 20 of 26




       month old and her weight that of an 8 month old, which gave the jury
       an idea of her height and that it was still a significant disparity from that
       which it should have been. Defendant has not overcome the
       presumption that defense counsel chose not to cross-examine Dr. Nazer
       concerning [MM3]’s specific height as a matter of strategy, because
       counsel believed it would not have made a difference.

 People v. Maison, 2017 WL 5162310, at *8.

       “Courts generally entrust cross-examination techniques, like other matters of

 trial strategy, to the professional discretion of counsel.” Dell v. Straub, 194 F. Supp.

 2d 629, 651 (E.D. Mich. 2002) (internal citation omitted). “Impeachment strategy

 is a matter of trial tactics, and tactical decisions are not ineffective assistance of

 counsel simply because in retrospect better tactics may have been available.” Id.

 (internal citation omitted).

       A defense counsel has no obligation to present evidence or testimony that

 would not have exculpated the defendant. See Millender v. Adams, 376 F.3d 520,

 527 (6th Cir. 2004) (internal quotation omitted). A defense counsel also has no duty

 to present impeachment evidence that would be of marginal utility. See United

 States v. Munoz, 605 F.3d 359, 381–82 (6th Cir. 2010). Here, the Court finds that

 any testimony from Dr. Nazer that MM3 had a healthy BMI for her height would

 have been of marginal utility. Indeed, Dr. Nazer’s overall testimony included

 assertions that that MM3 was chronically malnourished; had been losing weight

 from 2014 on; and that the chronic malnourishment stunted MM3’s growth. Dr.

 Nazer also testified several times that MM3’s height was that of an 18 month old
                                            20
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1941 Filed 11/16/20 Page 21 of 26




 and her weight that of an 8 month old. In sum, Petitioner’s counsel’s failure to ask

 Dr. Nazer whether MM3’s BMI was normal for her height was not deficient or

 prejudicial.

       Petitioner next argues that her attorney was ineffective for failing to

 investigate or cross-examine the expert medical witnesses as to whether the victims’

 health issues could have been caused by lead poisoning. The Michigan Court of

 Appeals rejected this claim as follows:

       Hilery Maison next claims that counsel was ineffective for failing to
       investigate or cross-examine the experts as to lead poisoning being a
       possible explanation for [the victims’] conditions. However, the only
       support for a potential investigation into lead poisoning provided by
       Hilery is two progress notes from Lighthouse Family Medicine. The
       first one, dated May 7, 2013, is a well child visit for [MM3], wherein it
       is noted that she has a personal history of exposure to lead and states
       that a lab test will be done to test for lead levels. The next note, dated
       June 17, 2015, repeats the personal history of exposure to lead, with an
       indication that lead levels will be checked.

       A June 17, 2015, blood test for [MM3] shows no presence of lead. And,
       the 18–month-old child of defendants lived in the same home as [the
       victims] and was apparently healthy and of normal weight and size.
       Defendant has provided no evidence that either [of the victims] did, in
       fact, suffer from lead poisoning. Given the evidence, defendant has not
       established that had counsel pursued lead poisoning the outcome of her
       case would have been different.

 People v. Maison, 2017 WL 5162310, at *8–9.

       As discussed supra, a defense counsel has no obligation to present evidence

 or testimony that would not have exculpated the defendant. See Millender v. Adams,

 376 F.3d 520, 527 (6th Cir. 2004) (internal quotation omitted). A defense counsel
                                           21
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1942 Filed 11/16/20 Page 22 of 26




 is not ineffective for failing to present impeachment evidence that would be of

 marginal utility. See United States v. Munoz, 605 F.3d at 381–82. There was no

 evidence that either victim was suffering from lead poisoning; trial counsel’s failure

 to raise this issue was therefore not ineffective.

       Petitioner next contends that trial counsel was ineffective for failing to cross-

 examine and impeach Dr. Spitz on the methodology he used in determining MM5’s

 weight, had she not been dehydrated, at the time of her death. The Michigan Court

 of Appeals found that the difference in MM5’s weight, had she not been dehydrated,

 was negligible:

       Notably, Dr. Spitz did not testify that one could not or should not add
       back in water weight lost through dehydration at the rate of 2.2 pounds
       per liter. He also did not testify as to any particular method for doing
       so. And, the 4.4 pounds that defendants’ expert testified should have
       been added to [MM5]’s weight could reasonably be construed as
       “negligible” given that it boosted [MM5] only from the 3rd to 5th
       percentile. She was still, by both experts’ opinions, underweight and
       requiring medical attention due to malnourishment. Defense counsel
       testified as to what Hilery Maison thought was the “proper”
       methodology for bringing [MM5] back to her pre-dehydration weight
       through her expert. Counsel was thus not ineffective for failing to cross-
       examine Dr. Spitz on his methodology (or lack thereof).

 People v. Maison, 2017 WL 5162310, at *8.

       It is within the scope of appropriate trial strategy to present a rebuttal witness

 rather than to cross-examine a prosecution witness. See Bruns v. Thalacker, 973

 F.2d 625, 630 (8th Cir. 1992). Defense counsel presented his own expert witness,

 Dr. Shuman, to address that very point. Defense counsel’s failure to cross-examine
                                            22
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1943 Filed 11/16/20 Page 23 of 26




 Dr. Spitz about his methodology for determining MM5’s weight and his failure to

 determine her pre-dehydration weight was not ineffective. Indeed, defense counsel

 presented his own expert witness, Dr. Shuman, who addressed this very issue. See

 Sisco v. Huskey, 73 F. App’x 911, 912 (9th Cir. 2003); see also United States v.

 Stegawski, 687 F. App’x 509, 514–15 (6th Cir. 2017) (defense counsel was not

 ineffective in making strategic choice not to cross-examine prosecution’s expert in

 pain management; counsel wagered that defendant, as a doctor, could walk through

 the expert’s testimony point by point).

       Finally, Petitioner claims that defense counsel was ineffective for failing to

 move for a Daubert hearing to determine the correct scientific analysis for starvation

 and the correct procedure to determine weight in that analysis. Petitioner bases her

 claim on the United States Supreme Court’s decision in Daubert v. Merrell Dow

 Pharm., Inc., 509 U.S. 579 (1993).

       The Supreme Court’s holding in Daubert involves the application of the

 Federal Rules of Evidence, which are not relevant to determining the

 constitutionality of a state court conviction. See Norris v. Schotten, 146 F.3d 314,

 335 (6th Cir. 1998); see also Anderson v. Jackson, 567 F. Supp. 2d 973, 983 (E.D.

 Mich. 2008) (finding that the Daubert decision analyzing the admission of expert

 testimony was concerned with the Federal Rules of Evidence and, thus, did not apply

 to state criminal proceedings). Here, Petitioner would not be entitled to habeas relief


                                           23
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1944 Filed 11/16/20 Page 24 of 26




 on any independent claim involving the state trial court’s failure to conduct a

 Daubert hearing or the Michigan Court of Appeals’ failure to order one.

       The Michigan Court of Appeals also rejected petitioner’s ineffective

 assistance of counsel claim as follows:

       The essential issues in this matter were whether defendants
       intentionally malnourished the girls and whether [MM5]’s cause of
       death was malnutrition and dehydration complicated by pneumonia and
       related sequela due to neglect as opined by Dr. Spitz, or pneumonia and
       infection as opined by Dr. Shuman. All testimony, including that of
       defendant’s expert, was that [the victims] were malnourished and
       required medical attention. At 3 ½ and 5 they clearly could not provide
       nourishment for themselves. A Daubert hearing would have no bearing
       on defendants’ intent with respect to whether the malnourishment was
       intentional or merely neglectful.

       A Daubert hearing would also have no bearing on the cause of death.
       Again, all parties agreed that the girls were malnourished. Further Dr.
       Spitz testified that he reached his conclusion as to cause of death based
       not simply on [MM5]’s weight, but also on objective observation of her
       appearance and looking at the laboratory results. Notably, he did not
       testify or conclude that [MM5] simply starved to death, as stated by the
       defendant. Rather, she was neglected by being chronically
       malnourished, which weakened her state and allowed for pneumonia
       and other issues to take hold and kill her. Dr. Shuman’s difference of
       opinion was that she was not malnourished enough to allow for the
       pneumonia to occur as a result and that the pneumonia and infection
       simply occurred, as it sometimes does in children. And, he was the only
       one to give an opinion concerning whether [MM5] was “starving.” A
       scientific opinion as to starvation was not given by Dr. Spitz. Counsel
       was thus not ineffective for failing to failing to request a Daubert
       hearing.

 People v. Maison, 2017 WL 5162310, at *9 (emphasis original). In light of this

 analysis, the Court concludes that Petitioner failed to show that a Daubert hearing


                                           24
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1945 Filed 11/16/20 Page 25 of 26




 would have been successful; she thus failed to show that trial counsel was ineffective

 for failing to move for such a hearing. See Flick v. Warren, 465 F. App’x 461, 465

 (6th Cir. 2012).

       Accordingly, Petitioner is not entitled to habeas relief on her second claim.

                                    V.     CONCLUSION

       In sum, the Court will deny the petition for a writ of habeas corpus. The Court

 will also deny a certificate of appealability. In order to obtain a certificate of

 appealability, a prisoner must make a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the

 applicant is required to show that reasonable jurists could debate whether, or agree

 that, the petition should have been resolved in a different manner, or that the issues

 presented were adequate to deserve encouragement to proceed further. Slack v.

 McDaniel, 529 U.S. 473, 483–84 (2000). When a district court rejects a habeas

 petitioner’s constitutional claims on the merits, the petitioner must demonstrate that

 reasonable jurists would find the district court’s assessment of the constitutional

 claims to be debatable or wrong. Id. at 484. “The district court must issue or deny

 a certificate of appealability when it enters a final order adverse to the applicant.”

 Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

       For the reasons stated in this Opinion, the Court will deny petitioner a

 certificate of appealability because reasonable jurists would not find this Court’s


                                          25
Case 2:19-cv-12046-GAD-PTM ECF No. 9, PageID.1946 Filed 11/16/20 Page 26 of 26




 assessment of petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219

 F. Supp. 2d 871, 885 (E.D. Mich. 2002). Moreover, the Court will also deny

 petitioner leave to appeal in forma pauperis because the appeal would be frivolous.

 Allen v. Stovall, 156 F. Supp. 2d 791, 798 (E.D. Mich. 2001).

                                      VI.     ORDER

       Based upon the foregoing, IT IS ORDERED that the petition for a writ of

 habeas corpus is DENIED WITH PREJUDICE.

       IT IS FURTHER ORDERED that a certificate of appealability is

 DENIED.

       IT IS FURTHER ORDERED that leave to appeal in forma pauperis is

 DENIED.

       SO ORDERED.

 Dated: November 16, 2020
                                                    /s/Gershwin A. Drain
                                                    GERSHWIN A. DRAIN
                                                    United States District Judge


                           CERTIFICATE OF SERVICE

  A Copy of this Order was served on Hilery Noel Maison, No. 975152, Women’s
              Huron Valley Correctional Facility, 3201 Bemis Road,
                          Ypsilanti, Michigan 48197 on
             November 16, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                   Deputy Clerk



                                         26
